 


MODIFICATION, SETTLEMENT AND RELEASE AGREEMENT




THIS MODIFICATION SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”) is made as
of March 4, 2009 (the “Effective Date”) by and between Mark J. Rosenblum, (the
“Executive”) and Hemobiotech Inc. (the “Company”).


WHEREAS, the Company and the Executive have previously entered into an
employment agreement dated April 1, 2005, which was extended on April 23, 2008
(the “Employment Agreement”); and


WHEREAS, the Company and the Executive desire to modify the Employment Agreement
between the parties and set forth certain other agreements between the parties.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and the Executive hereby agree as follows:


1.           Lump Sum Payment.  Upon the signing of this Agreement, the
Executive shall receive (i) a lump sum payment of $25,000 and (ii) 65,000 shares
of unregistered and restricted shares of the Company’s common stock (the
“Shares”) that will vest one (1) year after the Effective Date.  If the
Executive shall no longer be employed by the Company within one year of the
Effective Date, unless the Company is bankrupt, insolvent, or the Executive’s
employment with the Company has been terminated pursuant to Section 6(c) of the
Employment Agreement, the Executive shall (i) pay $25,000 to the Company (the
“Refund”) and (ii) forfeit the Shares. On the date hereof, the Executive shall
execute a confession of judgment, substantially in the form attached hereto as
Exhibit A, relating to the payment of the Refund as set forth in the previous
sentence. The Company and the Executive acknowledge and agree that the Company
shall have the right to file the executed confession of judgment, substantially
in the form attached hereto as Exhibit A, only if the Executive shall no longer
be employed by the Company within one year of the Effective Date, and the
Company is not bankrupt or insolvent, or the Executive’s employment with the
Company has not been terminated pursuant to Section 6(c) of the Employment
Agreement.
 
2.           Amendment of Employment Agreement.  Section 3(a) of the Employment
Agreement is hereby amended to provide that the Executive’s salary for the
twelve (12) month period following the date of this Agreement shall be $10,115
per month.  Notwithstanding the forgoing, if the Company consummates a financing
for gross proceeds of at least three million dollars ($3,000,000) within twelve
(12) months from the Effective Date, then this Section 2 shall be null and void
following the closing of such financing and the Executive shall receive such
salary as was in place immediately prior to the salary reduction on October 17,
2008 (Monthly salary of $14,452) pursuant to  Section 3(a) of the Employment
Agreement.
 
3.           Further Salary Reduction.  Notwithstanding anything contained
herein to the contrary, if the Company reduces the Executive’s salary below the
$10,115 amount specified in Section 2, the Executive shall: (i) be released from
the confession of judgment and (ii) not be obligated to make the Refund nor
return the 65,000 shares and the shares shall immediately vest, as liquidated
damages in connection with such reduction.
 
4.           Release:  Each of the Company and the Executive hereby agree and
acknowledge that as consideration for entering this Agreement and performing
hereunder, and other good and valuable consideration, each party hereby agrees
to waive all claims, now and in the future, against the other party and release
and discharge the other party, its respective parents, subsidiaries, successors,
assigns, representatives, agents, shareholders, partners, beneficiaries,
officers, directors, attorneys, consultants, advisors and employees from any
liability for any claims or damages, now and in the future, that the releasing
party may have against it and its respective parents, subsidiaries, successors,
assigns, representatives, agents, shareholders, partners, beneficiaries,
officers, directors, attorneys, consultants, advisors and employees as of the
Effective Date, whether known or unknown, including, but not limited to, any
claims arising out of the employment relationship with the Company or with its
respective parents, subsidiaries, successors, assigns, representatives, agents,
shareholders, partners, beneficiaries, officers, directors, attorneys,
consultants, advisors and employees, or termination thereof, or violations of
any federal, state, or local fair employment practices law, including but not
limited to the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et
seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.,
the Civil Rights Act of 1991, 42 U.S.C. § 1981a et seq., the Executive
Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., the Fair
Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., the Family and Medical
Leave Act (“FMLA”), Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e
et seq., the Sarbanes-Oxley Act of 2002, or of any other similar federal, state,
or municipal statutes or ordinances prohibiting discrimination or pertaining to
employment, and any contract, tort, or common law theories with respect to the
Executive’s hiring by the Company, the terms and conditions of his employment
with the Company, or other obligations or any right under any employment
agreement, stock plan, bonus plan, incentive plan, vacation, or other benefits,
all claims for compensation including back wages, front pay, or any other form
of economic loss.
 
5.           Effectiveness.  The terms of this Agreement shall be effective as
of the Effective Date.
 
6.           Confirmation of the Employment Agreement.  Except as amended or
modified hereby, all of the terms of the Employment Agreement shall remain and
continue in full force and effect and are hereby confirmed in all respects, and
all references to the Employment Agreement shall be deemed to refer to the
Employment Agreement as amended or modified hereby.
 
7.           Entire Agreement.  This Agreement, together with Exhibit A,
constitutes the entire agreement between the parties hereto relating to the
subject matter hereof, and supersedes all prior agreements and understandings,
whether oral or written, with respect to the same. No modification, alteration,
amendment or revision of or supplement to this Agreement shall be valid or
effective unless the same is in writing and signed by both parties hereto.
 
8.           Governing Law.  This Agreement and the rights and duties of the
parties hereunder shall be governed by, construed under and enforced in
accordance with the laws of the State of Texas.
 
9.           Severability.  The invalidity of any provision of this Agreement
under the applicable laws of the State of Texas or any other jurisdiction, shall
not affect the other provisions hereby declared to be severable from all other
provisions.  The intention of the parties, as expressed in any provision held to
be void or ineffective, shall be given such full force and effect as may be
permitted by law.
 
10.           Counterparts.  This Agreement may be executed and delivered
(including by facsimile or portable document format (PDF) transmission) in one
or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same Agreement.


[Signature page follows]



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.


                          Hemobiotech Inc.




                         By  ____________________________________                                                              
                      Name:
                      Title:




                          By   ______________________________________                                                               
                    Mark J. Rosenblum

 
 
 

--------------------------------------------------------------------------------

 